Citation Nr: 1317722	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-08 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected postoperative residuals of right index finger neuroma.

2.  Entitlement to an extension of the temporary total evaluation pursuant to 38 C.F.R. § 4.30 prior to the period from March 8, 2007 to November 1, 2007 based on surgical or other treatment necessitating convalescence of  the right index finger. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel

INTRODUCTION

The Veteran had active service from June 1973 to July 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and February 2008 rating decisions issued by the RO.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A letter from the RO informed him that his hearing was scheduled in December 2012.  However, in correspondence received in December 2012, the Veteran cancelled his hearing request.  

Subsequent to the February 2009 Statement of the Case (SOC), additional medical has been received.  However in an April 2013 letter the Veteran, through his representative, waived initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board notes the Veteran was previously represented by the State of North Carolina, Division of Veterans Affairs.  In September 2011, the Veteran granted a power-of-attorney in favor of the American Legion with regard to the claims on appeal.  The American Legion has submitted written argument on the Veteran's behalf.  The Board recognizes the change in representation.

Finally, the Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  The service-connected postoperative residuals of right index finger neuroma is shown to be productive of a disability picture that more nearly approximates that of moderate incomplete paralysis of the finger.

2.  Ankylosis of the right index finger is not demonstrated.

3.  There is no evidence demonstrating that the Veteran had severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, with regular weight-bearing prohibited, or immobilization by cast, without surgery, of one major joint or more prior to the surgical procedure of the right index finger on March 8, 2007.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 30 percent, but not higher for the service-connected postoperative residuals of right index finger neuroma, evaluated as paralysis of the ulnar nerve, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, including Diagnostic Code 8516 (2012).

2.  The criteria for a compensable rating for service-connected postoperative residuals of right index finger neuroma, evaluated as ankylosis (limitation of motion) of the individual digit, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5225 (2012).

3.  The criteria for an extension of the temporary total evaluation prior to the period from March 8, 2007 to November 1, 2007, based on surgical or other treatment necessitating convalescence of the right index finger have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in June 2006 and March 2007 letters issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of how disability evaluation and effective dates were assigned, and the type of evidence which impacted those determinations.  

The letters did not contain an explanation of the general rating criteria relevant to service-connected postoperative residuals of right index finger neuroma.  However, the February 2009 SOC set forth applicable criteria for higher ratings for the right index finger disability.  After issuance of the February 2009 SOC and opportunity for the Veteran to respond, a February 2011 rating action reflects readjudication of the claim.  

Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file (including the Virtual VA electronic claims) include VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notices is not shown to have caused injury to the Veteran.  Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Increased Rating - Postoperative Residuals of Right Index Finger Neuroma

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, the Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

By way of background, the Veteran originally filed a claim of service connection for, in pertinent part, a right index finger disability in July 1997.  In a July 1998 rating decision, service connection was granted for postoperative residuals of right index finger.  A noncompensable disability rating was awarded effective August 1, 1997.  Notably, the noncompensable rating was assigned pursuant to Diagnostic Code 5225 for "ankylosis of the index finger."  See 38 C.F.R. § 4.71a.  

Prior to the current appeal, the Veteran's right index finger disability was always evaluated under Diagnostic Code 5225.  The current appeal stems from a March 2006 claim for an increase.  

The Veteran is right hand dominant.  During the course of the current appeal, the RO evaluated the Veteran's right index finger disability pursuant to Diagnostic Codes 5225-8516.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27. 38 C.F.R. § 4.71a, Diagnostic Code 5225 is applicable to limitation of motion of individual digits, and 38 C.F.R. § 4.124a, Diagnostic Code 8516 is applicable to diseases of the ulnar nerve.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Under Diagnostic Code 5225 (ankylosis of the index finger) a 10 percent rating is assigned for unfavorable or favorable ankylosis of the index finger.  10 percent is the maximum rating assignable under this diagnostic criteria.  

Under Diagnostic Code 8516 (diseases of the ulnar nerve) a 10 percent rating is assigned for mild incomplete paralysis of the ulnar nerve of the dominant hand.  30 percent rating is assigned for moderate incomplete paralysis of the ulnar nerve of the dominant hand.  A 40 percent rating is assigned for severe incomplete paralysis of the ulnar nerve of the dominant hand.  A 60 percent rating is assigned for complete paralysis of the ulnar nerve of the dominant hand.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.

Factual Background 

A September 2006 report of VA examination reflects the Veteran's complaint of "electric" pain.  He had tenderness localized in the area where the surgery was accomplished and complained of decreased grip strength.  

Objectively, there was no evidence of edema or inflammation other than pain.  Grip strength was 7 out of 8. Tinel's and Allen's testing were negative; he had bilateral wrist pulses which were easily palpable.  The fingers could approximate the median crease.  The fingers could oppose the thumb throughout.  Repetitive motion of the fingers was significant for slightly increased pain but there was no change in range of motion.  The diagnosis was trauma to the index finger of the right hand, status post nerve graft now with new trauma and secondary pain and mildly decreased grip.

A March 2007 VA orthopedic treatment record reflects that the Veteran had no sensation over the radial, digital distribution of the right index finger; he had decreased sensation over the ulnar digital.  Sensation was unchanged over remaining fingers.

A July 2007 VA orthopedic treatment record reflects that the Veteran continued to have pain in his right hand.  He continued to have sensitivity at the palm proximal to the index finger near the mid palmar crease and along the incision from the mid palm crease extending up to the proximal finger flexion crease.  He had some degree of sensitivity at the radial and ulnar artery nerves.  He experienced paresthesias to percussion at the radial aspect of the index finger.  He could extend his digits to neutral except the "index MCP lacking 25, PIP lacking 15 degrees."  He could flex to distal palm crease except "index MCP 65, PIP 65, DIP 35."  The assessment was right index radial digital nerve graft, ulnar digital neurolysis with clinical evidence of radial digital regenerating with persistent sensitivity at palm and digit.

A January 2008 report of VA examination reflects the Veteran's complaint of hypesthesia (increased perception of light touch), discomfort in the palm of the right hand at the base of the right index finger and increasing pain and the sensation of electrical shock at the base of the right index finger which shoots up into the index finger and the middle finger of the right hand.  He experienced pain with any attempt to grasp objects.  He had sensitivity to pressure in the palm of the right hand with the noted "electric and pins and needles" feeling shooting up into the right index finger.  His finger (hand) was sore all the time.  Because of his hand disability, he had to use his left hand a great deal more to compensate for the right hand.

Objectively, he had decreased strength in the right index finger and decreased range of motion.  The distal interphalangeal joint he held at 20 degrees flexed.  He could extend it to 0 degrees; however, this caused discomfort.  He could flex the finger no further than 20 degrees.  He held the proximal interphalangeal joint at 60 degrees and could barely flex it to about 80 degrees but this caused pain.  He was unable to extend the joint to more than about 20 degrees.  The metatarsophalangeal joint had a full range of motion although the Veteran complained that it was painful to move between 0 degrees and full extension and 90 degrees of full flexion.  There was no change with repetitive motion.

There was decreased perception of light touch over the entirety of the right index finger and extending down from the base of the index and middle fingers down to the right wrist.  The index finger was slightly decreased in perception of light touch but otherwise was able to perceive light touch to some degree.

An April 2010 report of VA examination reflects the Veteran's complaint of constant pain made worse by touching or grabbing items.  He reported that he used his left hand increasingly to compensate for his right hand disability.  

Objectively, range of motion of the right index finger was as follows: MCP from 70 degrees to 80 degrees of flexion, PIP from 20 degrees to 30 degrees of flexion and DIP from 0 degrees to 30 degrees of flexion.  The Veteran had pain in the end of ranges of flexion and extension.  There was no change in range of motion with repetition.  The index finger missed touching the transverse crease of the palm by 7 cm and missed opposition to the thumb by 1 cm.  He had diminished but present sensation over the palmar surface of his finger.  

A July 2011 report of VA examination documents the Veteran's complaints of pain, decreased strength, decreased dexterity and swelling of the index finger.  He experienced these symptoms approximately 4 to 5 times per day and rated the severity of the symptoms at a level 10 (on a scale from 1 to 10).  Physical activity exacerbated the symptoms and rest and medication alleviated the symptoms.  During flare-ups of the symptoms, he could not grab, lift or stretch the finger out.  He did not experience locking or stiffness.  

Objectively, he had a decrease in twisting, probing, writing, touching and expression of the right hand.  The index finger had deformity at the DIP joint, PIP joint and MP joint; degree of angulation was 45 degrees.  There was no ankylosis of the index finger.  Range of motion of the index finger was as follows: PIP flexion to 70 degrees, MP flexion to 60 degrees, DIP flexion to 50 degrees with pain at the endpoint in all ranges.  Joint function was additionally limited after repetitive use by pain and weakness.  The gap between the proximal transverse crease of the palm to the right index fingertip was 2 cm.  There was objective evidence of pain after 3 repetitions but there was no new or additional limitation of motion.  The right sensory function for the index nerves was absent.

Analysis

After carefully considering the entire record in light of the applicable rating criteria, the Board determines that a rating of 30 percent, but no higher, is warranted for postoperative residuals of right index finger neuroma when evaluated under the diagnostic code for paralysis of the ulnar nerve.  In this regard, the evidence does tend to show that the service-connected disability picture more closely resembled that of moderate incomplete paralysis of the ulnar nerve of the dominant hand pursuant to Diagnostic Code 8516.  To that end, the Board notes that the evidence demonstrates that the Veteran had decreased and most recently absent sensory function for the index finger nerves.  Thus, on this record, a 30 percent rating is for application.  The Board notes that when the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  In this case the evidence demonstrates that the symptoms are productive of a moderate degree of disability.  Therefore the 30 percent rating is warranted.

However, the Board concludes that a compensable rating is not warranted for postoperative residuals of right index finger neuroma when evaluated under the diagnostic code for ankylosis of the individual digit.  At no time during the rating period on appeal does the evidence suggest that the Veteran had unfavorable or favorable ankylosis.  See 38 C.F.R. § 4.71a (Diagnostic Code 5225). 

The Board is aware that while the Veteran did not meet the criteria for a compensable rating based on ankylosis of the individual digit, since there was limited and painful motion, a 10 percent rating could be assigned pursuant to  38 C.F.R. § 4.59.  However, in light of the action taken herein below, a separate compensable rating for painful motion of the index finger is not warranted because to assign a separate compensable rating based upon painful motion would be in violation of the amputation rule.  See 38 C.F.R. § 4.68 (the maximum rating assignable for amputation of the index finger is 30 percent for the dominant hand, diagnostic code 5153).  Accordingly, the benefit-of-the-doubt doctrine does not apply in this case as the preponderance of the evidence is against assignment of a compensable rating  for postoperative residuals of right index finger neuroma when evaluated under the diagnostic code for ankylosis (limitation of motion) of the individual digit.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In finding that a 30 percent rating is warranted, the Board has considered the Veteran's assertions that he is entitled to an even higher increased rating.  The Veteran is competent to state that his right index finger disability is productive of impairment that affects his grip strength and functional use in employment situations. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, the Board also accepts his lay assertions as credible. See Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case, with regard to his right index finger disability, the Board notes that the evidence demonstrates that the Veteran has decreased and at most absent sensory function for the index finger nerves (reiterating when the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree).  Severe incomplete paralysis or complete paralysis of the right index finger is not demonstrated.  Thus, the Board finds that a rating in excess of 30 percent rating is not warranted. 

The above determination is based on application of pertinent provisions of VA's rating schedule. 

Additionally, the Board finds that at no point during the appeal have the disabilities been shown to be exceptional or unusual as to warrant the assignment of any higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the level of disability and symptomatology, and is found inadequate, the RO must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent hospitalization).  38 C.F.R. § 3.321(b)(1).  

If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria reasonably address the disability picture attributable to the service-connected postoperative residuals of right index finger neuroma.  

Accordingly, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.     

Extension of the Temporary Total Evaluation

Analysis

The Veteran has appealed the denial of an extension of a temporary total disability evaluation prior to the period from March 8, 2007 to November 1, 2007. 

A temporary total disability rating will be assigned if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, with regular weight-bearing prohibited, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a)(1), (2), (3).  Moreover, extension of one, two, or three months beyond the initial three months may be made if one of these requirements are met.  38 C.F.R. § 4.30(b)(1).  Extension of one or more months up to six months beyond the initial six-month period may be made upon approval of the Veterans Service Center Manager if the surgery results in severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited; or immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(b)(2).

Here, the evidence shows that the Veteran had right index finger surgery on March 8, 2007.  He had a right index finger neurolysis of radial and ulnar digital nerves and sural nerve graft from left leg.  In a September 2007 rating decision, the Veteran was granted a temporary total evaluation from March 8, 2007 to November 1, 2007, based on surgical or other treatment necessitating convalescence for the service-connected right index finger.   

In this case, the Board finds against the claim for an extension of a temporary total disability evaluation prior to the period from March 8, 2007 to November 1, 2007. Although the evidence shows that the Veteran was unemployed during the period prior to his right index finger surgery in March 2007 and had been for some time prior to that surgery, the evidence is devoid of a showing that the Veteran's right index finger disability resulted in severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited; or immobilization by cast, without surgery, of one major joint or more prior to March 8, 2007.  At most, the evidence shows that the Veteran's right finger disability required regular physical therapy. 

The Board acknowledges that a March 2007 statement from the Veteran's VA treating physician indicates that the Veteran was given a convalescent period from December 2005 until March 2007 with an estimated return to work date of April 8, 2007 (subsequently extended).  However, governing law and regulation are explicit in their language, and there is little flexibility involved in the award of a temporary total disability evaluation for convalescence.  In the absence of  a showing of severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited; or immobilization by cast, without surgery, of one major joint or more, extension of a temporary total disability evaluation for a period convalescence pursuant to the provisions of 38 C.F.R. § 4.30 is not warranted.  Simply, extension of a temporary total disability evaluation for a period of convalescence is not an available remedy in this case for the Veteran's contentions.  

The only other evidence of record supporting the Veteran's claim is his various lay assertions.  In this case, the Board finds that the Veteran is competent to state that he has been out of work since December 2005 due to his right index finger disability (the Board notes that he has consistently made this assertion). See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Given the above noted statement from his treating physician, the Board also accepts his lay assertions as credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, again, governing law and regulation are explicit that award (extension) of a temporary total disability evaluation for convalescence requires a showing of severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited; or immobilization by cast, without surgery, of one major joint or more.  None of these requirements have been met prior to the period from March 8, 2007 to November 1, 2007.  

Accordingly, an extension of a temporary total disability evaluation prior to March 8, 2007, based on convalescence following right index finger surgery is not warranted. 38 C.F.R. § 4.30.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as discussed above, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating of 30 percent, but no more, for the service-connected postoperative residuals of right index finger neuroma, evaluated as paralysis of the ulnar nerve, is granted, subject to the regulations controlling disbursement of VA monetary benefits.

A compensable rating for the service-connected postoperative residuals of right index finger neuroma, evaluated as ankylosis (limitation of motion) of the individual digit, is denied.

An extension of a temporary total disability evaluation prior March 8, 2007, based on convalescence following right index finger surgery is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


